      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ABC CORPORATION,
                                                           Case No. 20-cv-03542
                         Plaintiff,

        v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                         Defendants.


                                           COMPLAINT

       Plaintiff ABC Corporation (“Plaintiff”) hereby brings the present action against the

Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and alleges as follows:1

                               I.     JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Patent Act, 35 U.S.C. § 1, et seq., 28 U.S.C. § 1338(a)-(b) and

28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at




1
  Since it is unknown when Plaintiff’s forthcoming Motion for a Temporary Restraining Order will be
ruled on, Plaintiff’s name has been removed to prevent Defendants from getting advanced notice.
Plaintiff is listed on the United States Patent filed under seal as Exhibit 2 and Plaintiff will file an
Amended Complaint under seal that identifies Plaintiff and provides additional allegations.
         Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 2 of 11 PageID #:2




least the fully interactive, e-commerce stores2 operating under the seller aliases identified in

Schedule A attached hereto (collectively, the “Seller Aliases”). Specifically, Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products featuring Plaintiff’s patented design to residents of Illinois. Each of the Defendants is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully

caused Plaintiff substantial injury in the State of Illinois.

                                        II.   INTRODUCTION

          3.      This action has been filed by Plaintiff to combat e-commerce store operators who

trade upon Plaintiff’s reputation and goodwill by making, using, offering for sale, selling and/or

importing into the United States for subsequent sale or use unauthorized and unlicensed

products, namely the products shown in Exhibit 1, that infringe Plaintiff’s patented design (the

“Infringing Products”). Defendants create e-commerce stores operating under one or more Seller

Aliases that are making, using, offering for sale, selling, and/or importing into the United States

for subsequent sale or use Infringing Products to unknowing consumers. E-commerce stores

operating under the Seller Aliases share unique identifiers establishing a logical relationship

between them and that Defendants’ operation arises out of the same transaction, occurrence, or

series of transactions or occurrences. Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their operation. Plaintiff is forced to file this action to combat Defendants’

infringement of its patented design, as well as to protect unknowing consumers from purchasing

Infringing Products over the Internet. Plaintiff has been and continues to be irreparably damaged
2
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
                                                     2
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 3 of 11 PageID #:3




from the loss of its lawful patent rights to exclude others from making, using, selling, offering

for sale, and importing its patented design as a result of Defendants’ actions and seeks injunctive

and monetary relief.

                                      III.   THE PARTIES

Plaintiff

        4.      Plaintiff designs, manufactures and sells products which incorporate Plaintiff’s

patented designs (collectively, the “Plaintiff’s Products”). Plaintiff’s Products have become

enormously popular and even iconic, driven by Plaintiff’s arduous quality standards and

innovative designs. Among the purchasing public, genuine Plaintiff’s Products are instantly

recognizable as such. In the United States and around the world, Plaintiff’s Products have come

to symbolize high quality, and Plaintiff’s Products are among the most recognizable of their kind

in the world.

        5.      Plaintiff’s Products are known for their distinctive patented designs.      These

designs are broadly recognized by consumers.         Products fashioned after these designs are

associated with the quality and innovation that the public has come to expect from Plaintiff’s

Products. Plaintiff uses these designs in connection with its Plaintiff’s Products, including, but

not limited to, the patented design shown in Exhibit 2 (the “Plaintiff’s Design”).

        6.      Plaintiff operates a website where it promotes and sells genuine Plaintiff’s

Products. Sales of Plaintiff’s Products via Plaintiff’s website represent a significant portion of

Plaintiff’s business.     Plaintiff’s website features proprietary content, images and designs

exclusive to Plaintiff.




                                                3
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 4 of 11 PageID #:4




The Defendants

       7.      Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiff. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax intellectual property enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       8.      On information and belief, Defendants either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking

of their network. If Defendants provide additional credible information regarding their identities,

Plaintiff will take appropriate steps to amend the Complaint.

                        IV.   DEFENDANTS’ UNLAWFUL CONDUCT

       9.      In recent years, Plaintiff has identified numerous fully interactive e-commerce

stores, including those operating under the Seller Aliases, which were offering for sale and/or

selling Infringing Products to consumers in this Judicial District and throughout the United

States. E-commerce sales, including through e-commerce stores like those of Defendants, have

resulted in a sharp increase in the shipment of unauthorized products into the United States.

Exhibit 3, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

Intellectual Property Seizure Statistics Report.    Over 90% of all CBP intellectual property

seizures were smaller international mail and express shipments (as opposed to large shipping



                                                4
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 5 of 11 PageID #:5




containers). Id. Over 85% of CBP seizures originated from mainland China and Hong Kong.

Id. Legislation was recently introduced in the U.S. Senate that would allow CBP to seize articles

that infringe design patents, thus closing a loophole currently exploited by infringers.3 Infringing

and pirated products account for billions in economic losses, resulting in tens of thousands of lost

jobs for legitimate businesses and broader economic losses, including lost tax revenue.

     10.        Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing infringers to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 5, and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for [an infringer] to begin selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Infringers hedge against the risk of being caught and having

their websites taken down from an e-commerce platform by preemptively establishing multiple

virtual store-fronts. Exhibit 5 at p. 22. Since platforms generally do not require a seller on a

third-party marketplace to identify the underlying business entity, infringers can have many

different profiles that can appear unrelated even though they are commonly owned and operated.

Exhibit 4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical hurdles in

helping brand owners to locate or identify sources of [infringement].” Exhibit 4 at 186-187.


3
  See Press Release, U.S. Senator Tom Tillis, Tillis, Coons, Cassidy & Hirono Introduce Bipartisan
Legislation to Seize Counterfeit Products and Protect American Consumers and Businesses (Dec. 5,
2019), https://www.tillis.senate.gov/2019/12/tillis-coons-cassidy-hirono-introduce-bipartisan-legislation-
to-seize-counterfeit-products-and-protect-american-consumers-and-businesses.
                                                    5
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 6 of 11 PageID #:6




    11.        Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Infringing Products to residents of Illinois.

    12.        Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Western Union, PayPal, and/or Amazon Pay. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Plaintiff has not licensed or

authorized Defendants to use Plaintiff’s Design, and none of the Defendants are authorized

retailers of genuine Plaintiff’s Products.

       13.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.       On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent discovery of their true identities and the

scope of their e-commerce operation.

       14.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Infringing Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their operation, and to avoid being shut down.



                                                 6
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 7 of 11 PageID #:7




    15.        Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same

registration patterns accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in prices and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Infringing Products for sale by the Seller Aliases bear similar irregularities and

indicia of being unauthorized to one another, suggesting that the Infringing Products were

manufactured by and come from a common source and that Defendants are interrelated.

       16.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

    17.      Infringers such as Defendants typically operate under multiple seller aliases and

payment accounts so that they can continue operation in spite of Plaintiff’s enforcement efforts.

On information and belief, Defendants maintain off-shore accounts and regularly move funds

from their financial accounts to off-shore bank accounts outside the jurisdiction of this Court to

avoid payment of any monetary judgment awarded to Plaintiff. Indeed, analysis of financial

account transaction logs from previous similar cases indicates that off-shore infringers regularly

move funds from financial accounts to off-shore accounts outside the jurisdiction of this Court.




                                                7
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 8 of 11 PageID #:8




        18.    On information and belief, Defendants are an interrelated group of infringers

working in active concert to knowingly and willfully make, use, offer for sale, sell, and/or import

into the United States for subsequent sale or use Infringing Products in the same transaction,

occurrence, or series of transactions or occurrences. Defendants, without any authorization or

license from Plaintiff, have jointly and severally, knowingly and willfully made, used, offered

for sale, sold, and/or imported into the United States for subsequent resale or use products that

infringe directly and/or indirectly Plaintiff’s Design. Each e-commerce store operating under the

Seller Aliases offers shipping to the United States, including Illinois, and, on information and

belief, each Defendant has sold Infringing Products into the United States and Illinois over the

Internet.

        19.    Defendants’ infringement of Plaintiff’s Design in the making, using, offering for

sale, selling, and/or importing into the United States for subsequent sale or use of the Infringing

Products was willful.

        20.    Defendants’ infringement of Plaintiff’s Design in connection with the making,

using, offering for sale, selling, and/or importing into the United States for subsequent sale or use

of the Infringing Products, including the making, using, offering for sale, selling, and/or

importing into the United States for subsequent sale or use of Infringing Products into Illinois, is

irreparably harming Plaintiff.

                                         COUNT I
                             DESIGN PATENT INFRINGEMENT
                                     (35 U.S.C. § 271)

        21.    Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.




                                                 8
      Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 9 of 11 PageID #:9




       22.      Defendants are making, using, offering for sale, selling, and/or importing into the

United States for subsequent sale or use Infringing Products that infringe directly and/or

indirectly the ornamental design claimed in Plaintiff’s Design.

       23.      Defendants have infringed the Plaintiff’s Design through the aforesaid acts and

will continue to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused

Plaintiff to suffer irreparable harm resulting from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale, and importing the patented invention.

Plaintiff is entitled to injunctive relief pursuant to 35 U.S.C. § 283.

       24.      Plaintiff is entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits pursuant to 35 U.S.C. § 289. Plaintiff is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. making, using, offering for sale, selling, and/or importing into the United States for

             subsequent sale or use any products not authorized by Plaintiff and that include any

             reproduction, copy or colorable imitation of the design claimed in the Plaintiff’s

             Design;

       b. aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon the

             Plaintiff’s Design; and




                                                   9
    Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 10 of 11 PageID #:10




       c. effecting assignments or transfers, forming new entities or associations or utilizing

            any other device for the purpose of circumventing or otherwise avoiding the

            prohibitions set forth in Subparagraphs (a) and (b);

2) Entry of an Order that, upon Plaintiff’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of goods that infringe the ornamental design claimed in the Plaintiff’s Design;

3) That Plaintiff be awarded such damages as it shall prove at trial against Defendants that are

   adequate to compensate Plaintiff for Defendants’ infringement of the Plaintiff’s Design, but

   in no event less than a reasonable royalty for the use made of the invention by the

   Defendants, together with interest and costs, pursuant to 35 USC § 284;

4) That the amount of damages awarded to Plaintiff to compensate Plaintiff for infringement of

   the Plaintiff’s Design be increased by three times the amount thereof, as provided by 35 USC

   § 284;

5) In the alternative, that Plaintiff be awarded all profits realized by Defendants from

   Defendants’ infringement of the Plaintiff’s Design, pursuant to 35 USC § 289;

6) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.




                                                 10
    Case: 1:20-cv-03542 Document #: 1 Filed: 06/17/20 Page 11 of 11 PageID #:11




Dated this 17th day of June 2020.     Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Thomas J. Juettner
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      tjjuettner@gbc.law

                                      Counsel for Plaintiff




                                        11
